DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 16 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " ranking, by the computing system, the set of music content items based at least in part on a mapping of the video embedding and the set of music embeddings in a vector space and proximities between the video embedding and the set of music embeddings in the vector space” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Waldo US 10,140,515 teaches a music playlist may be generated based on images selected by a user on a computing device. For example, by using image classification and machine learning, image descriptors may automatically be associated with an image and the assigned image descriptors mapped to music descriptors associated with songs..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL T TEKLE/Examiner, Art Unit 2481